DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira Yoshida (EP 1839833 A1) (hereinafter Yoshida).
Regarding claim 1, Yoshida discloses a hot press cushioning material, comprising: 
a cushioning material body (2) in a form of a plate; and 
surface material (3) provided on front and back side of the cushioning material body (2), wherein
the surface material (3) includes a core layer (7) is made of heat resistant fiber material for a glass cloth (corresponding to nonwoven structure), and a front-side resin layer (8) is coated on an entire front side of the core layer (7). 
Yoshida is silent about the core layer has an air permeability of 5 cm3*cm-2*s-1 or less and a bulk density of 0.8 g/cm3 or more. The language “or less” for permeability is interpreted as 0 or no permeability. Regarding bulk density the benefit of having a bulkier core layer would have been to provide cushion/mass to the core layer to protect the laminate from heating plate during production. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize a cushioning material as taught by Yoshida for a hot press apparatus. The benefit of doing so would have been prevent fuzzing of and damage to a surface material and prevent close contact between hot platen and laminated board material. 
Regarding claim 2, Yoshida discloses the core layer is composted of organic fibers (¶0033).
Regarding claim 3, Yoshida discloses polyimide resin (8) is coated on the other surface. The coating is naturally thin enough to allow the heat to radiate through the cushioning material. 
Regarding claim 4, Yoshida discloses the surface material further includes a rubber adhesive (6) covering the back side of the core layer (7), and the cushioning material body and the surface material are bonded together with the back-side rubber layer interposed therebetween (Fig. 1). 
Regarding claim 5, Yoshida discloses the front side layer contains polyimide resin (¶0033). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746